  Case 3:18-cv-00323-REP Document 42 Filed 10/03/18 Page 1 of 2 PageID# 276


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

TERRY GASCHE, et al.                      )
                                          )
                        Plaintiffs,       )
                                          )
v.                                        )                  No. 3:18-cv-323-REP
                                          )
CAPITAL ONE BANK (USA), N.A.,             )
                                          )
                        Defendant.        )
 _________________________________________)
                               STIPULATION OF DISMISSAL
       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), upon agreement of Plaintiffs

and Defendant Capital One Bank (USA), N.A. (“Capital One”), Plaintiffs stipulate to the

dismissal with prejudice of Plaintiffs’ claims against Capital One, with each side to bear its own

fees and costs.

Dated: October 3, 2018

                                                     Respectfully submitted,

                                                     /s/_ Alexander H. Bell _____________
                                                     Alexander H. Bell (VA Bar No. 84859)
                                                     The Law Office of Alexander H. Bell
                                                     555 East Main Street, Suite 1102
                                                     Norfolk, Virginia 23510
                                                     (757) 651-5017
                                                     Alex@AlexBellLaw.com
                                                     Counsel for Plaintiffs

                                                     /s/ Seth A. Schaeffer
                                                     Seth A. Schaeffer (VA Bar No. 74509)
                                                     MCGUIRE WOODS, LLP
                                                     800 East Canal Street
                                                     Richmond, Virginia 23219
                                                     (804) 775-1174
                                                     sschaeffer@mcguirewoods.com
                                                     Counsel for Defendant Capital One Bank
                                                     (USA), N.A.
 Case 3:18-cv-00323-REP Document 42 Filed 10/03/18 Page 2 of 2 PageID# 277


                                      Certificate of Service

       I certify that on the 3rd day of October, 2018, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

                                        Seth A. Schaeffer
                                     MCGUIRE WOODS, LLP
                                      800 East Canal Street
                                    Richmond, Virginia 23219
                                         (804) 775-1174
                                 sschaeffer@mcguirewoods.com


                                              /s/_ Alexander H. Bell _____________
                                              Alexander H. Bell (VA Bar No. 84859)
                                              The Law Office of Alexander H. Bell
                                              555 East Main Street, Suite 1102
                                              Norfolk, Virginia 23510
                                              (757) 651-5017
                                              Alex@AlexBellLaw.com
                                              Counsel for Plaintiffs




                                                 2
